DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


The abstract is amended:
 …a traction bracket (15) capable of being connected [[al]]to the tie-rod (12)…
****END OF AMENDMENTS****
This appears to be a mistranslation from the original filing.
Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art, as found in the Notice of References Cited, does not teach or obviate the limitations of the independent device claim 1, or independent method claims 8, 10.
Specifically, the device requires a short pipe comprising slits, a traction bracket able to be inserted in the slits in addition to a tie rod and stopping elements which are capable of being connected to each other. While the art teaches tie rods, pipes, and stopping elements (nuts, for example), the art does not make the step of introducing the claimed traction bracket capable of being connected to the tie rod and adapted to exert a traction on the bush to be extracted with two projections able to be inserted in the slits when the traction bracket is inserted in the short pipe.
In instances where there exists slits in a tube in a device for inserting or extracting bushes, the slits are not capable of being used in the manner as claimed. For example, slits (slots 22) of Martinson (US 4,011648) do not appear to be capable of accommodating a traction bracket as claimed. Similarly, German Document 202011003962 teaches slits (unlabeled) which do not appear to be capable of accommodating a traction bracket as claimed. Similarly, Alspaugh (US 869861) teaches slots (4) useful for accommodating dogs (9), but the remainder of the limitations are lacking. For example, Alspaugh does not teach a tie rod stopping element capable of being connected to the traction bracket capable of exerting a traction on a bush. Rather, the tie rod of Alspaugh appears not to be connected to the dogs (9). Last, Hall (US 1,369,172) teaches slots 19 which do not appear to be capable of accommodating a traction bracket as claimed. Rather, the slots appear useful for deforming the flange 21, allowing it to be inserted into the bushing 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
25 February 2021